                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 COLONIAL PIPELINE COMPANY,                     )
                                                )
                 Plaintiff,                     )
                                                )        Case No. 3:20-cv-00666
 v.                                             )
                                                )        Judge William L. Campbell, Jr.
 METROPOLITAN NASHVILLE                         )        Magistrate Judge Alistair E. Newbern
 AIRPORT AUTHORITY and                          )        JURY DEMAND
 AECOM TECHNICAL SERVICES, INC.,                )
                                                )
                 Defendants.                    )


 METROPOLITAN NASHVILLE                         )
 AIRPORT AUTHORITY,                             )
                                                )
                 Plaintiff,                     )        Case No. 3:20-cv-00809
                                                )
 v.                                             )        Judge William L. Campbell, Jr.
                                                )        Magistrate Judge Alistair E. Newbern
 COLONIAL PIPELINE COMPANY,                     )
                                                )
                Defendant.                      )


          NOTICE OF FILING CALENDAR OF PROPOSED DEPOSITION DATES


         In accordance with the Court’s August 30, 2021 Orders in the above-captioned cases (3:20-

cv-00666, Doc. No. 107; 3:20-cv-00809. Doc. No. 83), the parties submit the coordinated

deposition calendar attached hereto as Exhibit A.



RESPECTFULLY SUBMITTED BY:


s/ Jessalyn H. Zeilger
Jessalyn H. Zeigler (BPR No. 16139)
Robert E. Cooper, Jr. (BPR No. 10934)
L. Wearen Hughes (BPR No. 5683)



      Case 3:20-cv-00666 Document 110 Filed 09/10/21 Page 1 of 3 PageID #: 1089
Brian M. Dobbs (BPR No. 25855)
Bass, Berry & Sims PLC
150 3rd Ave. S., Suite 2800
Nashville, TN 37201
Telephone: (615) 742-6200
Facsimile: (615) 742-6293
jzeigler@bassberry.com
bob.cooper@bassberry.com
whughes@bassberry.com
bdobbs@bassberry.com

Attorneys for Colonial Pipeline Company

s/ Paul S. Davidson with permission
Paul S. Davidson (BPR No. 011789)
Edward Callaway (BPR No. 016016)
Michael C. Brett (BPR No. 037290)
Waller Lansden Dortch & Davis LLP
511 Union Street, Suite 2700
Nashville, TN 37219
Telephone: (615) 850-8942
Facsimile: (615) 244-6804
paul.davidson@wallerlaw.com
ed.callaway@wallerlaw.com
mike.brett@wallerlaw.com

Attorneys for Metropolitan Nashville Airport Authority

s/ Caldwell G. Collins with permission
Gary C. Shockley (BPR No. 10104)
Caldwell G. Collins (BPR No. 28452)
Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
211 Commerce Street
Nashville, TN 37201
Telephone: (615) 726-5704
Facsimile: (615) 744-5704
gshockley@bakerdonelson.com
cacollins@bakerdonelson.com

Attorneys for AECOM Technical Services, Inc.




  Case 3:20-cv-00666 Document 110 Filed 09/10/21 Page 2 of 3 PageID #: 1090
                                CERTIFICATE OF SERVICE

        I certify that I filed this document electronically on September 10, 2021 using the Court’s
electronic case management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Metropolitan Nashville Airport Authority

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201
       gshockley@bakerdonelson.com
       cacollins@bakerdonelson.com

       Attorneys for AECOM Technical Services, Inc.


                                             s/ Jessalyn H. Zeigler




  Case 3:20-cv-00666 Document 110 Filed 09/10/21 Page 3 of 3 PageID #: 1091
